Citation Nr: 1000235	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-39 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the previously denied claim for service connection for 
a left knee disability.  In August 2009, the Veteran 
testified before the Board at a hearing held at the RO.

The issue of entitlement to service connection for a left 
knee disability is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a left knee 
disability was previously denied in June 1999 and July 2001 
rating decisions.  The RO declined to reopen the claim in 
January 2005.  The Veteran was notified of those decisions 
but did not perfect an appeal.

2.  The evidence received since the January 2005 denial of 
the claim for service connection for a left knee disability 
is new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1999, July 2001, and January 2005 rating 
decisions that respectively denied and declined to reopen the 
claim for service connection for a left knee disability are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a left knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for a left knee disability in June 1999 and July 
2001 rating decisions, and declined to reopen the claim in a 
January 2005 rating decision.  At the time of the initial 
denials, the RO found that there was no evidence of an in-
service chronic left knee disability, and the claim was 
denied.

Although in the April 2008 rating decision on appeal the RO 
declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the June 1999, July 2001, and 
January 2005 decisions became final because the Veteran did 
not file a timely appeal.

The claim for service connection for a left knee disability 
may be reopened if new and material evidence is received.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed an application to reopen his claim in December 2007.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in 2005 consisted of the Veteran's service medical 
records, two VA examinations, and the Veteran's own 
statements.  The RO found that although the Veteran's service 
medical records demonstrated a left knee injury, his service 
separation examination did not show a chronic left knee 
disability.  Additionally, there was no nexus relating the 
current left knee disability to his service.  Accordingly, 
the claim was denied.  

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in January 
2005 is not cumulative of other evidence of record, relates 
to an unestablished fact, and raises a reasonable possibility 
of substantiating his claim.

In support of his application to reopen his claim, the 
Veteran submitted VA treatment records dated from November 
2003 to January 2008 which evidence ongoing complaints of 
left knee pain, with a record of left knee surgery in January 
2008.  Additionally, at his August 2009 hearing before the 
Board, the Veteran stated that the physician who had 
performed his left knee surgery had felt that it was possible 
that his left knee disability was related to his in-service 
fall.  The Veteran is currently service-connected for a right 
hip disability related to the in-service fall, and the 
Veteran stated that the physician opined that this sort of 
injury could also cause the Veteran's left knee problems.  
Although the Veteran's treatment records do not include a 
physician's statement relating the Veteran's left knee 
problems to his service, they do demonstrate that the Veteran 
repeatedly reported that his left knee had hurt him since his 
in-service injury.  

In this case, the Veteran's statements and clinical records 
demonstrating ongoing left knee problems, and eventual 
surgery, after service tend to show continuous post-service 
symptoms of left knee problems.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (lay evidence is one type of 
evidence that must be considered, when a veteran's claim 
seeks disability benefits).  

Additionally, the Veteran's lay statements have been presumed 
credible for the purpose of determining whether to reopen the 
claim.  The new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303.  New evidence 
is sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, the Board finds that new and 
material evidence has been submitted and the claim for 
service connection for a left knee disability is reopened.  
To that extent only, the claim is allowed.


ORDER

The claim for service connection for a left knee disability 
is reopened.  To that extent only, the appeal is allowed.






REMAND

Additional development is necessary prior to further 
disposition of the claim.

The Veteran contends that his left knee disability is related 
to a fall he took in service while playing basketball, when 
his left leg buckled in front of him.  He contends that he 
has experienced left knee problems since that injury, which 
finally resulted in surgery in December 2007.

Service medical records reflect that in April 1989, the 
Veteran twisted his left knee while playing basketball.  He 
stated that his left knee gave out and he fell.  He had full 
range of motion of the knee.  There was point tenderness to 
the infrapatellar area.  The diagnosis was a bone contusion 
of the left knee.  

On March 1999 VA examination, the Veteran reported that his 
left knee was painful when the weather changed.  He was not 
under any formal treatment for his knee.  Physical 
examination was unremarkable, but showed a prominent tibial 
tubercle consistent with residuals of Osgood-Schlatter's 
disease.  The tibial tubercle was nontender.  There was no 
evidence of degenerative joint disease.  The diagnosis was 
chondromalacia patella.  A medical opinion regarding the 
etiology of the Veteran's left knee disability was not 
offered.

On November 2004 VA examination, the Veteran reported that 
his knee hurt on a daily basis.  He used a cane.  Physical 
examination revealed mild effusion of the knee.  There was 
full extension and limited flexion.  A MRI study revealed 
mild degenerative changes.  X-ray examination revealed some 
calcification at the level of the tibial tuberosities, 
believed to be due to old healed Osgood-Schlatter's disease.  
After reviewing the claims file, the examiner stated that it 
was possibly as least likely as not that the Veteran's 
military injury could be related to current knee condition.  

VA treatment records dated from November 2003 to January 2008 
reflect that the Veteran had ongoing pain and problems with 
his left knee, which he consistently attributed to his in-
service injury.  In January 2007, the Veteran underwent a 
left knee arthroscopy.  In August 2007, the Veteran discussed 
the denial of service connection with his physician, who, 
after looking through the Veteran's medical records, felt 
that the Veteran's claim was denied due to the finding of 
Osgood-Schlatter's disease.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  Because the 
Veteran's service medical records reflect that he suffered 
from an injury to his left knee, and the Veteran has provided 
credible testimony of the continuity of symptomotology since 
the injury, it remains unclear to the Board whether the 
Veteran's disability was caused by his service.  Therefore a 
VA examination is necessary in order to fairly decide the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, VA treatment records dated from November 2003 have 
been associated with claims file.  However, the Veteran 
contends that he sought treatment for his left knee problems 
within one year after separation from service at a VA 
facility in Crown Point, Indiana, and was then referred to a 
specialist at the Jesse Brown Clinic in Chicago, Illinois.  
Because those records would be pertinent to the Veteran's 
claim for service connection, they should be obtained.  38 
C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file records from the Crown Point, 
Indiana, VA Medical Center and the Jesse 
Brown Clinic VA Medical Center in 
Chicago, Illinois, dated from 1992 to 
2003.

2.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his knee disability.  The claims file 
must be reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the Veteran's left knee disability is 
related to his active service, including 
the 1989 in-service fall.  In addition to 
the service medical records, the examiner 
should consider the Veteran's statements 
regarding his symptoms in service and his 
statements of continuous symptoms of knee 
problems after service.  The examiner 
should also provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
that the Veteran's Osgood-Schlatter's 
disease was incurred while in service or, 
if it pre-existed his service, was 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disease) by his service or by the 
1989 in-service fall?  If the Veteran's 
left knee disability is more likely 
attributable to factors unrelated to his 
military service, the examiner should 
specifically so state.

3.  Then, readjudicate the claim. If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


